UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4521


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN GUY DAVIS, IV,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00360-CCE-2)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth Neyhart, Chapel Hill, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Guy Davis, IV, pled guilty pursuant to a plea

agreement to conspiracy to distribute marijuana, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846 (2012), and was sentenced

to twenty-nine months in prison.                  Davis’s attorney has filed a

brief    in    accordance   with    Anders        v.   California,   386    U.S.    738

(1967), stating that there are no meritorious issues for appeal,

but questioning whether Davis’s plea was knowing and voluntary

and his sentence reasonable.                    Davis has not filed a pro se

supplemental brief despite receiving notice of his right to do

so, and the Government has declined to file a responsive brief.

Finding no error, we affirm.

               Because Davis did not move in the district court to

withdraw his plea, we review the guilty plea hearing for plain

error.    United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).        To establish plain error, Davis must show:                    (1) there

was error; (2) the error was plain; and (3) the error affected

his substantial rights.          Henderson v. United States, 133 S. Ct.

1121, 1126-27 (2013); United States v. Olano, 507 U.S. 725, 732

(1993).        In the guilty plea context, a defendant meets this

burden by “show[ing] a reasonable probability that, but for the

error, he would not have entered the plea.”                       United States v.

Massenburg,       564    F.3d   337,    343       (4th    Cir.    2009)     (internal

quotation      marks    omitted).      We       have   reviewed   Davis’s    Fed.    R.

                                            2
Crim. P. 11 hearing transcript and conclude that the district

court   complied     with      Rule   11,       that    Davis’s     guilty      plea   was

knowing and voluntary, and that there was a factual basis for

the plea.    Accordingly, we affirm Davis’s conviction.

            We     review      Davis’s          sentence     for      reasonableness,

applying    an     abuse-of-discretion            standard.         Gall     v.     United

States,    552    U.S.   38,    46,    51   (2007).          This    review       requires

consideration       of      both      the        procedural         and      substantive

reasonableness of the sentence.                  Id. at 51.          We first assess

whether    the    district     court    properly         calculated       the     advisory

Guidelines range, considered the factors set forth at 18 U.S.C.

§ 3553(a)    (2012),     analyzed       any       arguments       presented       by   the

parties, and sufficiently explained the selected sentence.                             Id.

at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).        If we find no procedural error, we review the

sentence    for     substantive        reasonableness,             “examin[ing]        the

totality of the circumstances[.]”                      United States v. Mendoza–

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                       “Any sentence that

is within or below a properly calculated Guidelines range is

presumptively       [substantively]             reasonable”         and      “[s]uch    a

presumption can only be rebutted by showing that the sentence is

unreasonable      when   measured      against         the   18     U.S.C.      § 3553(a)

factors.”        United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, 135 S. Ct. 421 (2014).

                                            3
             We conclude that Davis’s sentence is procedurally and

substantively       reasonable.            The       district     court    correctly

calculated Davis’s Guidelines range, granted Davis’s motion for

a downward variance, and adequately explained its reasons for

imposing     the   twenty-nine-month           variant    sentence.        Thus,   we

affirm Davis’s sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires counsel to inform Davis, in writing, of the right to

petition     the   Supreme    Court   of       the   United   States   for   further

review.    If Davis requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move    in    this     court    to       withdraw    from    representation.

Counsel’s motion must state that a copy of the motion was served

on Davis.     We dispense with oral argument because the facts and

legal arguments are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           4